DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 11/22/21 is acknowledged.  The traversal is on the ground(s) that the two groups would not pose a serious examination burden.  This is not found persuasive because the apparatus does not require a thermoplastic tow or a braided tow, it only requires it be capable of being used with a thermoplastic or braided tow.  Searching for thermoplastic or braided tows is an addition examination burden and would require a different rejection than claims only capable of using thermoplastic or braided tows.  Claim 21 and 25 have been rejoined as they are now method claims dependent on the elected method claims.  
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, it is unclear if the portion of the thermoplastic top of this claim is the same portion as that of claim 12 or a different portion.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12, 19, and 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Webb(US Publication 2019/0299542).
Webb discloses applying multiple thermoplastic tows on a surface, trimming them(419), and tacking them.(458).([0069]; [0081]; Figure 4)  The tapes that are applied can be braided, and thus a braided tape would be applied over an already applied braided tape.[0069]  A layer made of braided tows is a braided structure.
Regarding claim 19, the thermoplastic tow is applied to a mandrel.(462)
Regarding claim 21, the method can be used to make an aircraft fuselage.[0018]
Claim(s) 12, 13, 16, 17, and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Parkinson et al.(US Publication 2018/0147778).
Parkinson et al. discloses applying multiple thermoplastic[0042] tows on a surface, trimming them([0008];[0013]), and tacking them.[0040]The tapes that are applied can be braided, and thus a braided tape would be applied over an already applied braided tape.[0058]  
Regarding claim 13, a first layer of the thermoplastic tows can be considered the braided structure and a second layer can be considered the conductive material between it and the tow being applied.  The fibers in the tow can be carbon, graphite, or ceramic[0058] all of which are at least partially conductive of heat or electricity.
Regarding claim 16, the tows are applied to a film containing carbon black, which is at least somewhat conductive.[0026]  After cutting, the portion that is cut would be supported by the conductive material as the rest of the tow is.
Regarding claim 17, a laser is applied to the tow.  As the entire tow is supported by the conductive material, it would be applied to the portion supported by the conductive material.[0025]
Regarding claim 19, the thermoplastic tow is applied to a mandrel.(Figure 1)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkinson et al.
While Parkinson et al. does not disclose the laying the thermoplastic tow forms a local feature, it is well-known and conventional in the aircraft arts to lay up multiple different components on a mold and it would have been obvious to lay up local features for this reason.

Claims 22, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parkinson et al. as applied to claim 12 above, and further in view of Krogager et al.(US Publication 2006/0289111).

Regarding claim 23, the tows are applied to a film containing carbon black, which is at least somewhat conductive.[0026]  After cutting, the portion that is cut would be supported by the conductive material as the rest of the tow is.  It is noted the claim does not require the portion of the tow to be supported by the conductive component while it is being cut.
Regarding claim 25, while the reference cited do not disclose the specific part of the aircraft being made, one in the art would appreciate that the process could be used to make any part of an aircraft including the barrel because the process is not specific to any type of component and thus any of them would have been obvious.  
Claims 12, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al.(US Publication 2005/0039843) in view of Matsen et al.(US Publication 2015/0013883).
Johnson et al. discloses a method of making an aircraft barrel by attaching a plurality of tape laying heads to a support ring and using them to apply tows, trim them, and apply heat to tack.(Figure 2; [0004];[0028])  While the reference does not explicitly disclose the tape heads with trimmers and heaters are used with the support ring, the reference does not describe the tape applicators used with the support ring and does suggest the same types of heads are used as the invention is directed to the support ring and not the heads themselves.  It would have been obvious to one of ordinary skill in the art at the time of filing to use the same types of tape applicators with trimmers and heaters in the invention of Johnson et la as in the admitted prior art of Jonson et al since Johnson et al .does not disclose the specifies of the heads in the invention and since the invention is the support ring, suggesting the heads are the same type.  
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. and Matsen et al. as applied to claim 14 above, and further in view of Wampler et al.(US Publication 2012/0305175).
The references cited do not disclose the heater with the tape applicator is resistively heated.  Wampler et al. discloses it is known to use resistive heating to heat tows used in composite manufacturing.[0036]  It would have been obvious to one of ordinary skill in the art at the time of filing to use resistive heating in the heater of Johnson et al. and Matsen et al. since Wampler et al. discloses the resistive heating is a well-known and conventional method of applying heat to tows in compost manufacturing.[0036]
Allowable Subject Matter
Claims 18 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 18, the prior art of record does not teach or clearly suggest the conductive component supporting the thermoplastic tow while it is being trimmed and being located such that it protects the braided structure during the trimming.  Regarding claim 24, the prior art of record does not teach or clearly suggest supporting the thermoplastic tow with a conductive component while it is being trimmed using the laser.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746